

PURCHASE AND SALE AGREEMENT
(Membership Interests)


This Purchase and Sale Agreement (“Agreement”) is entered into between Emeritus
Corporation, a Washington corporation, (“Buyer”), CP ’02 Pool, LLC (“CP”) and
FSPP Fretus I, L.L.C. and FSPP Fretus II, L.L.C. (together “FSPP Fretus” and
together with CP, “Sellers”), and Fretus Investors LLC (the “Company”), as of
February 22, 2007;


RECITALS


A. CP and FSPP Fretus formed Fretus Investors LLC, a Washington limited
liability company, pursuant to that certain Amended and Restated Operating
Agreement of Fretus Investors LLC dated as of September 26, 2002, as amended
(the “LLC Agreement”), regarding the leasing, management and sale of certain
assisted living facilities located throughout the United States, all as listed
on Exhibit A attached hereto (the “Properties”).


B. Buyer desires to acquire the membership interests of Sellers pursuant to the
terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:



1.  
PURCHASE AND SALE



Each Seller agrees to sell and Buyer agrees to purchase such Seller’s entire
interest (the “Membership Interest”, and collectively, the “Membership
Interests”), as a member in the Company. The Membership Interests shall be
purchased subject to a loan (the “Loan”) to the Company from Capmark Finance,
Inc (“Capmark”), and all other Company obligations.



2.  
PURCHASE PRICE




2.1  
Purchase Price:



Buyer and Sellers hereby agree that the purchase price (the “Purchase Price”)
for the Membership Interests shall be Fifty Three Million One Hundred and Four
Thousand Six Hundred Eighty Six Dollars ($53,104,686). The Purchase Price was
calculated based on all of the Company’s assets, as set forth on Schedule I
attached hereto; provided that the value of the oil and gas lease for the Fort
Worth, Texas Property shall be mutually agreed by Sellers and Buyer prior to the
Closing Date. The Purchase Price shall be paid by Buyer to Sellers in all cash
on the Closing Date.



--------------------------------------------------------------------------------



2.2  
Deposit:



On or before February 23, 2007, a promissory note in principal amount of
$2,500,000 and substantially in the form attached hereto as Exhibit B (the
“Deposit”) shall be delivered by Buyer to FSPP Fretus. The Deposit shall be
non-refundable, except as provided in Section 9.2.







3.  
“AS IS” SALE




3.1  
“AS IS” Sale:



Buyer, as the manager of the Properties and as an affiliate of the
Administrative Member in the Company, is familiar with the leasing, maintenance,
management and operation of the Properties. Sellers and the Company have
provided Buyer with full access to all books and records regarding the
Membership Interests and the Properties, and Buyer has made such investigation
of the Membership Interests and the Properties (including, without limitation,
the physical condition and condition of title of the Properties) as Buyer deems
necessary or appropriate. Buyer acknowledges and agrees that Buyer will be
concluding its purchases of the Membership Interests based solely upon (i)
Buyer’s knowledge and investigation of such matters, (ii) Buyer’s assessment of
the fair market value of the Membership Interests, and (iii) the representations
and warranties of each Seller provided in Section 6 below. Buyer acknowledges
and agrees that any cash or cash equivalents in any and all of the Company’s
accounts (other than the Company’s property tax reserve on account with Capmark
in accordance with the Loan) shall be distributed to Sellers prior to Closing,
subject to the prorations set forth in Section 5.2 hereof. Buyer further
acknowledges that, except as to representations and warranties expressly
provided in this Agreement, neither the Membership nor any Seller, nor any of
their respective partners, officers, agents, directors, members, attorneys,
employees, brokers, or other representatives has made any representations or
warranties of any kind whatsoever, either express or implied, with respect to
the Membership Interests or the Properties, and that, except for such
representations and warranties of each Seller provided in Section 6 below, Buyer
is acquiring the Membership Interests “AS IS”, and that by doing so, Buyer is
accepting Sellers’ indirect interest in the Properties owned by the Company in
an “AS IS” condition with all faults.



4.  
CLOSING




4.1  
Escrow Office, Closing:



The purchase and sale for the Membership Interests shall occur on or before
February 28, 2007 (the “Closing Date” or the “Closing”). Old Republic Title
Insurance Company, 2201 6th Ave; Seattle, WA 98121; Contact: Cathrin Weis;
cweis@ortc.com;

2

--------------------------------------------------------------------------------



(206) 441-1955, shall act as Escrow Agent hereunder, and, unless otherwise
agreed to by Buyer and Sellers, the closing shall be held at its offices.



4.2  
Transactions at Closing:



4.2.1  Deliveries by Sellers. On or before the Closing Date, each Seller and/or
the Company shall deliver to Buyer, with respect to such Seller’s Membership
Interest, the following, duly executed and acknowledged by such Seller or the
Company where appropriate:

(i)  
An Assignment and Assumption of Membership Interest;



(ii)  A Certificate executed by a responsible officer of such Seller reaffirming
all of the representations and warranties made by such Seller hereunder as being
true as of the closing date; and


(iii)  Reasonable proof of the authority of such Seller’s signatories; and


(iv)  The consent of the Company to the sale of the Membership Interests and,
effective upon the Closing Date, the acceptance of Buyer as a substituted Member
and the Administrative Member and the withdrawal of each Seller as a Member and
CP as the Administrative Member;


(v)  Such other documents as are necessary to close the transaction as
reasonably requested by Buyer and/or Escrow Agent, and the Deposit shall be
returned to Buyer at Closing.


4.2.2 Deliveries by Buyer: On or before the Closing Date, Buyer shall deliver to
each Seller, with respect to such Seller’s Membership’s Interest, the following,
duly executed by Buyer and acknowledged where appropriate:
 
(i)  Deposit into escrow the Purchase Price in cash;


(ii) A counterpart of the applicable Assignment and Assumption of Membership
Interest;


(iii)  A Certificate executed by a responsible officer of Buyer reaffirming all
of the representations and warranties made by Buyer hereunder as being true as
of the Closing Date;



(iv)  
Reasonable proof of the authority of Buyer’s signatories;



(v)  Documentation providing reasonable proof that Buyer has obtained from
Capmark financing for a purchase money mortgage to refinance the Loan in its
entirety;


3

--------------------------------------------------------------------------------


(vi)  Written documentation that other consents or approvals reasonably
necessary for transfer of all membership interests has been given.


(vii)  Such other documents as are necessary to close the transaction as
reasonably requested by Sellers and/or Escrow Agent.





5.  
CLOSING COSTS; PRORATIONS




5.1  
Closing Costs:



Escrow fees shall be paid by Buyer. Sales taxes, real estate transfer taxes, if
any, and recording charges, if any, and all other closing costs typically paid
by a seller in transactions of this type shall be paid by the Buyer, and all
such taxes, charges, and costs typically paid by a purchaser in transactions of
this type shall be paid by the Buyer. Buyer acknowledges and agrees that all
costs associated with any refinancing or extension of the Loan, including the
premium for any policy of title insurance, and any fees or costs payable to
Capmark in connection with the Loan or this sale of the Membership Interests,
shall be paid by Buyer.



5.2  
Prorations:



5.2.1 General. Except as otherwise provided herein, each Seller shall be
responsible as a Member in the Company for all items of income and expenses of
the Company for the period prior to the Closing Date, and Buyer shall be
responsible as the sole Member in the Company for all items of income and
expense for the period on and after the Closing Date. The particular items of
such income and expense are delineated in Schedule II attached hereto along with
an estimate of the particular amount for such item expected by the Company to be
earned or incurred in February 2007, the expected month of Closing. The Company
shall update Schedule II in good faith as of one business day prior to Closing
and the proration shall be based upon the updated Schedule. Said prorations
shall be made on the basis of the actual number of days of the month which shall
have elapsed as of the day of the Closing. All revenues and expenses of the
Company shall be prorated and apportioned as of 12:01 a.m. on the Closing Date.
The Company shall provide Buyer and Sellers a report stating the actual amount
of such income and expenses within 60 days after the Closing. If the actual net
amount of such income and expenses differs by 10% or more from the estimated net
amount, Buyer or Sellers (on a pro rata basis), as appropriate, shall reimburse
the other for such difference. Notwithstanding anything to the contrary in this
Section 5.2.1, Buyer shall receive as a credit, a prorated amount of the rent
that affiliates of Buyer paid as tenants of the Properties attributable to any
days including and after the Closing Date.


5.2.2  Prorated Items. Revenues and expenses shall be prorated as follows: all
rental or other income payments which are payable to the Company under any
leases for any of the Properties shall be prorated as of Closing Date.

4

--------------------------------------------------------------------------------



6. REPRESENTATIONS AND WARRANTIES OF SELLERS     AND THE COMPANY


Each Seller severally and not jointly represents, warrants, and covenants with
respect to its Membership Interest as follows:


(a) The individuals who have executed this Agreement on behalf of such Seller
have full power and authority to enter into this Agreement and to perform this
Agreement in accordance with its terms;


(b) The execution, delivery and performance of the Agreement by such Seller have
been duly authorized and approved by all requisite action;


(c)  The LLC Agreement is in full force and effect, and has not been amended or
modified except as previously disclosed to Buyer;


(d) Such Seller is the owner of its Membership Interest, and has not
hypothecated or otherwise transferred any interest therein; and


(e) There are no claims or encumbrances affecting such Seller’s Membership
Interest.




7. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents, warrants, and covenants that the individuals who have executed
this Agreement on behalf of Buyer have full power and authority to enter into
this Agreement and to perform this Agreement in accordance with its terms, and
the execution, delivery and performance of the Agreement by Buyer have been duly
authorized and approved by all requisite corporate action.


8. CONDITIONS TO CLOSING
 
8.1 Conditions Precedent to Buyer’s Obligations:


The obligations of Buyer under this Agreement with respect to the Closing are
subject to the satisfaction of the following conditions precedent (the
satisfaction of which may be waived only by Buyer):


(i) The representations and warranties made by each Seller in Section 6 above
shall be true and correct in all material respects as of the Closing Date
without exception with the same force and effect as if they had been made on and
as of such date:



5

--------------------------------------------------------------------------------



(ii) Each Seller shall have performed in all material respects all of its
obligations and conditions herein require to be performed or observed by it at
or prior to Closing, and


(iii) Buyer shall have obtained from Capmark financing for a purchase money
mortgage to refinance the Loan in its entirety.


(iv) The Committee of Independent Directors of Buyer’s Board of Directors shall
have taken all necessary action to approve this transaction on or before
February 28, 2007.





8.2  
Conditions Precedent to Sellers’ Obligations:



The obligations of each Seller under this Agreement with respect to the Closing
are subject to the satisfaction of the following conditions precedent (the
satisfaction of which may be waived only by the applicable Seller):


(i) The representations and warranties made by Buyer in Section 7 above shall be
true and correct in all material respects as of the Closing Date with the same
force and effect as if they had been made on and as of such date; and


(ii) Buyer shall have performed in all material respects all of its obligations
and conditions herein required to be performed or observed by it at or prior to
Closing, including, without limitation, the deposit of the Purchase Price into
escrow, and the Committee of Independent Directors of Buyer’s Board of Directors
shall have taken all necessary action to approve this transaction on or before
February 28, 2007.









9.  
BREACH




9.1  
Buyer’s Breach:

In the event of termination of this Agreement by Sellers due to the material
breach by Buyer of any of its warranties, representations, covenants, agreements
or obligations hereunder, Sellers shall be entitled to retain the Deposit and
all interest accrued thereon, as Liquidated Damages, and not as a penalty,
(together with reasonable fees and disbursements of attorneys incurred by
Sellers in enforcing this Section 9.1), and the retention of the Deposit and the
collection by Sellers of all amounts due under such promissory note shall be in
lieu of any and all other remedies which are or may be available to Sellers at
law or in equity. Upon any termination of this Agreement by Sellers due to a
material breach by Buyer as described above, the principal amount of the Deposit
and all interest accrued thereon shall be accelerated and immediately due and
payable by Buyer to Sellers.

6

--------------------------------------------------------------------------------



BUYER’S INITIAL: _/s/ EM_ SELLER’S INITIAL: /s/ DB_
SELLER’S INITIAL: /s/ MR______ SELLER’S INITIAL: _/s/MR_
SELLER’S INITIAL: _/s/DB_
 
9.2 Seller’s breach: In the event of termination of this Agreement by Buyer due
to the material breach by any Seller of any of its warranties, representations,
covenants, agreements or obligations hereunder, the Deposit and any payments
previously received by the Sellers thereunder shall be returned to Buyer.



10.  
INDEMNITIES




10.1  
Sellers’ Indemnification:



From and after the Closing, each Seller shall severally and not jointly
indemnify, defend and hold Buyer and its officers, directors, employees,
subsidiaries and affiliates, and its and their respective successors and
assigns, harmless from and against any and all damage, loss or liability
resulting from any breach by such Seller of any of its representations or
warranties under this Agreement.



10.2  
Buyer’s Indemnification:



From and after the Closing, Buyer shall indemnify, defend and hold each Seller
and its partners or members, and their respective officers, directors, partners,
members, employees, subsidiaries and affiliates and its and their respective
successors and assigns, harmless from and against any and all damage, loss or
liability resulting from any breach by Buyer of any of its representations or
warranties under this Agreement.


11. NOTICES


All notices, requests, demands, instructions, and other documents shall not be
effective unless personally delivered or couriered, or sent by facsimile, or
mailed, certified or registered mail, return receipt requested, to the following
addresses:


If to Buyer: Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, WA 98121
Attention: Eric Mendelsohn
 
If to Sellers: FSPP Fretus I, L.L.C.
FSPP Fretus II, L.L.C.
c/o Fremont Realty Capital, L.P.
199 Fremont Street
San Francisco, CA 94105
Attention: Matthew Reidy

7

--------------------------------------------------------------------------------



With copy to:  Fremont Realty Capital, L.P.
199 Fremont Street
San Francisco, CA 94105
Attention: General Counsel


and to:  CP’02 Pool, LLC
2025 First Avenue, Suite 890
Seattle, WA 98121
Attn: Brandon Baty


 
If to Company: Fretus Investors LLC
c/o CP’02 Pool, LLC
2025 First Avenue, Suite 890
Seattle, WA 98121
Attn: Ruth Verhoff


A personal or courier delivered or faxed notice shall be effective on delivery;
a mailed notice shall be effective upon the date shown on the return receipt or
other evidence of delivery; provided, however, that if the recipient refuses to
accept delivery, such notice shall be effective when mailed. Receipt of copies
by the persons copied above shall not be necessary for the effectiveness of the
notice. The addresses may only be changed in the manner provided for giving
notice.


12. MISCELLANEOUS PROVISIONS



12.1  
Time



It is agreed that time is of the essence in the performance of and compliance
with each provision of this Agreement.



12.2  
Attorney’s Fees:



If any legal action, arbitration or other proceeding is commenced to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to an award of its actual expenses, including (without limitation)
expert witness fees and reasonable attorneys’ fees and disbursements. The phrase
“prevailing party” shall include a party who receives substantially the relief
desired, whether by settlement, dismissal, summary judgment, judgment or
otherwise.



12.3  
No Waiver:



Waiver by one party of the performance of any covenant, condition or promise
shall not invalidate this Agreement, nor shall it be considered to be a waiver
by such party of any other covenant, condition, or promise hereunder.


8

--------------------------------------------------------------------------------



12.4  
Severability:



If, for any reason, any provision of this Agreement shall be held to be invalid
or unenforceable, such event shall not affect the validity or enforceability of
any other provision of this Agreement.



12.5  
Construction:



Where required by the context of this Agreement, the masculine, feminine, or
neuter gender and the singular or plural shall each be deemed to include the
other. This Agreement shall be construed as a whole and in accordance with its
fair meaning, and not in favor of or against any party. The captions are for the
convenience of the parties only and shall not affect the provisions of this
Agreement.



12.6  
Entire Agreement:



This Agreement contains the entire agreement between the parties regarding the
purchase and sale of the Membership Interests and supersedes all prior and
contemporaneous agreements, whether written or oral between the parties
regarding the same subject. This Agreement may only be modified by subsequent
written agreement signed by the party to be charged.



12.7  
Further Assurances:



Before or after Closing, each Seller shall execute and deliver to Buyer, and
Buyer shall execute and deliver to Sellers, all such documents reasonably
necessary to effect, confirm or otherwise perfect the transfer of Sellers’
Membership Interests to Buyer, and Buyer’s assumption of all obligations
relating to such Membership Interests, as contemplated by this Agreement.



12.8  
Survival:



Each of the agreements, warranties and representations contained herein shall
survive the Closing and shall not be merged into any document executed and
delivered at the Closing, but shall expressly survive and be binding thereafter
on each Seller and Buyer.



12.9  
Venue; Governing Law:



Any action to enforce or interpret this Agreement may only be brought in the
courts of the State of Washington. This Agreement shall be governed by all
construed in accordance with the laws of the State of Washington.



12.10  
Successors:




9

--------------------------------------------------------------------------------



This Agreement shall bind and inure to the benefit of the parties hereto and to
their respective transferees, assignees, executors, devisees, guardians and
other successors in interest; provided, however, Buyer cannot assign its
interest in this Agreement to a non-affiliate without the prior written consent
of Sellers, which consent may be withheld in each Seller’s sole discretion.
Buyer may assign its interest in this Agreement to its affiliate, provided that
Buyer shall remain liable hereunder notwithstanding such assignment.



12.11  
Counterparts:



This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.



12.12  
Brokerage Commission and Finder’s Fees:



Each party warrants to the other that no person or entity can properly claim a
right to a real estate commission, real estate finder’s fee, real estate
acquisition fee, or other real estate brokerage-type compensation (collectively,
“Real Estate Compensation”) based upon the acts of that party with respect to
the transaction contemplated by this Agreement, and each party hereby agrees to
indemnify, defend, and hold harmless the other from and against any loss, cost
or expense (including but not limited to attorneys’ fees and returned
commissions) resulting from any claim for Real Estate Compensation by any other
person or entity based upon such party’s acts.


12.13 Limited Management Reporting Under Master Lease:


Affiliates of Buyer are currently tenants in the Properties pursuant to that
certain Master Lease (“Master Lease”) dated as of October 1, 2002, as amended.
Buyer, Sellers and Company agree that during the period beginning upon execution
of this Agreement until the Closing Date, or the earlier termination of this
Agreement, Buyer shall not be required to prepare, for the year end meeting of
the landlord under the Master Lease, the quarterly management report required in
accordance with the terms of the Master Lease; provided however that,
notwithstanding the provisions of this Section 12.13 or any other provision
herein, tenants under the Master Lease must comply with all of the other
provisions of the Master Lease, including without limitation, the preparation of
audited and unaudited financial statements.





10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers the day and year indicated after their respective
signatures.




BUYER:


EMERITUS CORPORATION


/s/ Eric Mendelsohn
By: Eric Mendelsohn_
Its: _Director of Real Estate and Legal Affairs__


SELLERS:


CP’02 POOL, LLC


/s/ Daniel R. Baty
By: Daniel R. Baty_
Its: Authorized Signatory




FSPP Fretus I, L.L.C.



                

                _/s/ Matthew J. Reidy
By: Matthew J. Reidy__________
Its: Authorized Signatory


FSPP Fretus II, L.L.C.


                _/s/ Matthew J. Reidy
By: Matthew J. Reidy______
Its: Authorized Representative




THE COMPANY


Fretus Investors LLC
By CP’02 Pool, LLC, its Administrative Member


/s/ Daniel R. Baty
By: Daniel R. Baty_________
Its: Authorized Representative





11

--------------------------------------------------------------------------------



List of Exhibits and Schedules:
Exhibit A List of Properties
Exhibit B Form of Promissory Note
Schedule I Calculation of Purchase Price
Schedule II Income and Expenses

12

--------------------------------------------------------------------------------



Exhibit A


List of Properties




 
Property Name
 
Location
       
Texas
Houston Area
       
Champion Oaks
Houston, Texas
     
Memorial Oaks
Houston, Texas
     
Sugar Land Oaks
Sugar Land, Texas
     
Dallas Area
       
Collin Oaks
Plano, Texas
     
Kingsley Oaks
Dallas, Texas
     
Tanglewood Oaks
Fort Worth, Texas
     
Village Oaks at Farmers Branch
Farmers Branch, Texas
     
San Antonio Area
       
Northwest Oaks
San Antonio, Texas
     
Village Oaks at Hollywood Park
Hollywood Park, Texas
     
Austin
       
Duval Oaks
Austin, Texas
     
El Paso
       
Village Oaks at Cielo Vista
El Paso, Texas
     
Florida
Orlando Area
       
Village Oaks at Conway
Orlando, Florida
     
Village Oaks at Tuskawilla
Winter Springs, Florida
     
Jacksonville Area
       
Village Oaks at Orange Park
Orange Park, Florida
     
Village Oaks at Southpoint
Jacksonville, Florida
     
Melbourne
       
Village Oaks at Melbourne
Melbourne, Florida
     
Indiana
Indianapolis
       
Village Oaks at Greenwood
Indianapolis, Indiana
     
Meridian Oaks
Indianapolis, Indiana
     
Fort Wayne
       
Village Oaks at Fort Wayne
Fort Wayne, Indiana
     
Arizona
Phoenix Area
       
Village Oaks at Glendale
Glendale, Arizona
     
Village Oaks at Mesa
Mesa, Arizona
     
Village Oaks at Chandler
Chandler, Arizona
     
Nevada
Las Vegas
       
Village Oaks at Las Vegas
Las Vegas, Nevada
     
Alabama
Birmingham
       
Galleria Oaks
Birmingham, Alabama
     


13

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF PROMISSORY NOTE


EARNEST MONEY NOTE
 
February __, 2007


FOR VALUE RECEIVED, EMERITUS CORPORATION, a Washington corporation (“Buyer”)
promises to pay in lawful money of the United States of America to the order of
CP ’02 POOL, LLC (“CP”) and FSPP FRETUS I, L.L.C. and FSPP FRETUS II, L.L.C.
(together “FSPP Fretus” and together with CP, “Sellers”), the principal sum of
Two Million Five Hundred Thousand Dollars ($2,500,000) together with interest as
provided herein, payable upon the earlier of either of the following:
 

1.  
Upon Closing of the sale of Membership Interests pursuant to that certain
Purchase and Sale Agreement (Membership Interests) by and among Buyer, Sellers
and Fretus Investors LLC of even date herewith (the “Purchase Agreement”); or

 

2.  
Upon the termination of the Purchase Agreement by Sellers due to the material
breach by Buyer of any of its warranties, representations, covenants, agreements
or obligations thereunder, as provided in Section 9.1 of the Purchase Agreement.

 
This Note is executed in connection with the Purchase Agreement, and all
capitalized terms used herein which are not defined in this Note shall have the
meanings as set forth in the Purchase Agreement.
 
Buyer waives presentment for payment, demand, notice of nonpayment, notice of
protest, and protest of this Note, and all other notices in connection with the
delivery, acceptance, performance, default, dishonor, or enforcement of the
payment of this Note. Buyer agrees that its liability hereunder shall not be
affected by any other indulgence, extension of time, renewal, waiver, or
modification granted or consented to by Sellers.
 
This note shall bear simple interest at the rate of six percent (6%) per annum.
 

14

--------------------------------------------------------------------------------





 
Any notice, request or communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered or
mailed by registered or certified mail, postage prepaid, or by recognized
overnight courier or personal delivery at the respective addresses of the
parties as set forth in the Purchase Agreement.
 
In the event that the Buyer fails to pay when due all amounts due hereunder, any
of the Sellers may, by written notice to Buyer, declare this Note due and
payable, whereupon this Note shall be due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by Buyer.
 
Buyer shall reimburse Sellers for all costs incurred by Sellers, including
without limitation, reasonable attorneys’ fees, in the enforcement and
collection of any amounts under this Note. All payments received on this Note
shall be applied first to any cost of collection, second to payment of accrued
interest and third to the payment of principal. If not paid when due, all
accrued but unpaid interest shall be added to the outstanding principal balance
of this Note and shall thereafter bear interest at the rate provided for above.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Washington, without regard to the conflicts of law provisions of the
State of Washington or any other state.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
 
MAKER:
 


EMERITUS CORPORATION


By: ______________________________
Its: ______________________________



15

--------------------------------------------------------------------------------



Schedule I


Calculation of Purchase Price







16

--------------------------------------------------------------------------------



Schedule II


Income and Expenses


 
 

 
17

--------------------------------------------------------------------------------



